DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 2/17/2021 in which claims 1-14 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP20159731, filed on 2/27/2020.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 13 recites “A computer-readable medium having stored thereon instructions that, when executed by one or more processors cause execution of a set of operations”, with functions that follow.  With a broadest reasonable interpretation, this can be interpreted as a form of energy.  Paragraphs [0075]-[0076] mentions “computer-readable” and/or “medium”, but isn’t clear that the particular storage excludes transitory media.  Therefore, when the claims are interpreted broadly as transmission medium or signal, the claims appear to be non-statutory because they are not tangibly embodied in a manner so as to be executable (See MPEP 2106 I.).  Applicant could amend the claim by clarifying as such: “a non-transitory computer readable storage medium” to the preamble.
Applicant can overcome this rejection by separately claiming that there are one or more processors.  An example of this would be, “A computer-readable medium having stored thereon instructions;
one or more processors that cause execution of a set of operations on the computer-readable medium”

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite generating a plurality of seeds for a shuffle algorithm, determining a score for the seeds, identifying a seed with the best score, and including a limit to the number of seeds.  
The limitations in the claims are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting, generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the use of “processors” or “memories”, the “generating a plurality of seeds for a shuffle algorithm” step(s) in the context of the claims encompasses a user manually putting items in a pseudo-random order.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The judicial exception is not integrated into a practical application.  The processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  There are also no outputs mentioned in the claims so putting the items in a random order without any kind of display our output to the user has no real application.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processors and memories to perform the randomization steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claim is not patent eligible.

Claims 2 and 3 are dependent on claim 1 and include all limitations of claim 1.  Claims 2 and 3 also include clarification on a maximum limit, but doesn’t add more than a slight clarification for the mental process, and therefore doesn’t break away from the reasons for the identified abstract idea.

Claim 4 is dependent on claim 1 and includes all limitations of claim 1.  Claim 4 also includes the limitation that each seed is a random number, wherein this limitation is a non-functional identifier of the seed, and therefore doesn’t break away from the reasons for the identified abstract idea.

Claims 5, 6, and 8 are dependent on claim 1 and includes all limitations of claim 1.  Claims 5, 6, and 8 also include slight clarifications of the determination of the fitness score as well as a threshold with the score, and therefore doesn’t break away from the reasons for the identified abstract idea. 

Claims 7, and 9-12 are dependent on claim 1 and includes all limitations of claim 1.  Claim s 7, and 9-12 also include storage and input on other devices which is insignificant extra-solution activity as well as implementing on computer components at a high level, and therefore don’t break away from the reasons for the identified abstract idea.

Claims 13 and 14 contain similar limitations to claim 1, and are therefore rejected for the same reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. US 20160246879 A1 (hereinafter referred to as “Moss”) in view of Beaupre et al. US 20060195790 A1 (hereinafter referred to as “Beaupre”).

As per claim 1, Moss teaches:
A method for generating a seed for a shuffle algorithm, the method performed by a computing device, the method comprising: 
generating a respective plurality of seeds for a shuffle algorithm (Moss, [0005] – The user may then select one of the artists to serve as a “seed” for a streaming music radio station, where subsequent songs are selected by the system to match the selected artist in style or other characteristics.  Paragraph [0021] – Thumbs up selections are also interpreted as a plurality of seeds because they are possibly included in the playlist.  Paragraph [0006] – Given an initiating ID as a seed, a playlist can be generated where the order can be shuffled); 
determining a fitness score for each of the generated seeds (Moss, [0031] – A popularity score can be given to songs.  Paragraph [0046] – A score can be generated for similarity of music.  See also paragraphs [0050], [0054], and [0055] for other scores); and 
identifying a seed among the generated seeds having the best fitness score (Moss, [0060] – A consideration for song selection includes an artist rank-where higher-ranked artists will be more likely to be selected to provide candidate songs for a playlist); 
Moss doesn’t go into detail about a threshold or limit of the number of seeds, however, Beaupre teaches:
wherein the number of generated seeds is determined based on a predetermined limit (Beaupre, [0188] – The user can select how long the playlist should be and whether or not to limit the playlist to a certain number of songs).
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Moss’s invention in view of Beaupre in order to include thresholds or limits; this is obvious because the addition of thresholds or limits is a known functionality in the field of computer science especially in dealing with lists of items.  This would also yield the predictable result of adding a parameter for the number of songs to satisfy a complete playlist (Beaupre, paragraph [0188]).

As per claim 2, Moss as modified with Beaupre teaches:
The method of claim 1, wherein the predetermined limit is a maximum computation time for the generating the seeds and determining their respective fitness scores (Beaupre, [0188] – The user can select how long the playlist should be and whether or not to limit the playlist to a certain number of songs).

As per claim 3, Moss as modified with Beaupre teaches:
The method of claim 1, wherein the predetermined limit is a maximum number of seeds to be generated (Beaupre, [0188] – The user can select how long the playlist should be and whether or not to limit the playlist to a certain number of songs).

As per claim 4, Moss as modified with Beaupre teaches:
The method of claim 1, wherein each seed is a random number (Moss, [0005] – Artist and song IDs can be unique numbers that identify the respective artists or songs).

As per claim 5, Moss as modified with Beaupre teaches:
The method of claim 1, wherein determining a fitness score for a seed comprises: 
generating an order of a plurality of media content items using the seed and the shuffle algorithm (Moss, [0006] – Given an initiating ID as a seed, a playlist can be generated where the order can be shuffled); and 
determining a fitness score associated with the order (Moss, [0054] – A playlist may be ordered according to a cost that is to be paid for playing certain media items and at box 210, the process includes shuffling the list so as to comply with DMCA requirements. For example, higher-cost songs may receive lower scores or may be spaced apart according to a predetermined spacing level (e.g., “hit” songs by-cost may be played only every n songs, with lower-cost songs interspersed). Also, an acceptable cost may be associated with a playlist, wherein the cost of the playlist is interpreted as the fitness score associated with the order of the playlist).

As per claim 6, Moss as modified with Beaupre teaches:
The method of claim 1, wherein the fitness score is determined based on operational parameters relating to the order (Moss, [0054] – Particular sorting rules may also be employed, wherein rules are interpreted as parameters.  See also paragraph [0040] for explicit use of the term “parameter” for grouping songs together).

As per claim 7, Moss as modified with Beaupre teaches:
The method of claim 1, further comprising sending the generated seeds and their respective fitness scores to a coordinating computing device for storage at the coordinating computing device (Moss, [0008] – Data may be received from a first service (source A) that characterizes the relationships between particular different artists or particular different songs. Any particular artist or song may be considered a “seed,” and the identified related artists or songs may be considered to be “children” of the seed artist or song.  Paragraph [0009] – The system may obtain data about artists and songs from a third-party organization (source B)).

As per claim 8, Moss as modified with Beaupre teaches:
The method of claim 1, further comprising: 
determining if a seed stored at a coordinating computing device has a fitness score that meets a threshold (Beaupre, [0213] – The threshold can be set to a predetermined number of items (genre/albums/artist/songs) a particular user has rated); and 
only generating a respective plurality of seeds for a shuffle algorithm if the seed stored at the coordinating computing device has a fitness score that does not meet the threshold (Beaupre, [0188] – The user can select how long the playlist should be and whether or not to limit the playlist to a certain number of songs.  The songs that would be used for the playlist can either be chosen at random by the media engine or can once again be selected using user selected criteria, wherein the songs are only added as long as the threshold isn’t met).

As per claim 9, Moss as modified with Beaupre teaches:
The method of claim 8, wherein the coordinating computing device is a server device (Moss, [0011] – Server are coordinating devices).

As per claim 10, Moss as modified with Beaupre teaches:
The method of claim 1, wherein the computing device is a user device (Moss, [0088] – User’s client device).

As per claim 11, Moss as modified with Beaupre teaches:
The method of claim 10, further comprising, before generating a respective plurality of seeds for a shuffle algorithm, receiving a user input at the user device (Moss, [0034] – A query or other input associated with a user (e.g., a topic, song title, group, or genre), generally provided as a seed).

As per claim 12, Moss as modified with Beaupre teaches:
The method of claim 10, wherein the user device is a smartphone, a portable media player, a tablet, a laptop computer or a desktop computer (Moss, [0101] – The computing device 600 is intended to represent various forms of digital computers, such as laptops, desktops, workstations, personal digital assistants, servers, blade servers, mainframes, and other appropriate computers).

Claim 13 is directed to a computer-readable medium performing steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 13.

Claim 14 is directed to a computing device performing steps recited in claim 1 with substantially the same limitations.  Therefore, the rejection made to claim 1 is applied to claim 14.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brull et al. US 20150058367 A1 teaches shuffling a playlist a predefined number of times in paragraph [0052].
Kekki et al. US 8285404 B1 teaches a media play which provides a shuffle controller that slightly varies a play order of a playlist, wherein the shuffled playlist can be played back or saved in Abstract.
Morse et al. teaches a smart shuffling of a playlist which can modify a list of music dynamically based on listening patterns of a user in paragraph [0026].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 26, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152